Exhibit 10.1

 

 

 

 

BANK OF THE OZARKS, INC.

2009 RESTRICTED STOCK AND INCENTIVE PLAN

(As amended and restated effective May 19, 2014)

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

       Page   

ARTICLE I

ESTABLISHMENT AND PURPOSE

  

  

Section 1.1.   Establishment      1    Section 1.2.   Purpose      1    ARTICLE
II    DEFINITIONS    Section 2.1.   Definitions      1   

ARTICLE III

ADMINISTRATION

  

  

Section 3.1.           General      4    Section 3.2.   Committee Meetings     
4    Section 3.3.   Powers of the Committee      5    Section 3.4.   Grants to
Committee Members      6    Section 3.5.   Committee Decisions and
Determinations      6   

ARTICLE IV

ELIGIBILITY AND PARTICIPATION

  

  

Section 4.1.   Eligibility      6    Section 4.2.   Participation      6   
ARTICLE V    SHARES SUBJECT TO PLAN    Section 5.1.   Available Shares      6   
Section 5.2.   Previously Granted Shares      6    Section 5.3.   Adjustments   
  7    Section 5.4.   Code Section 409A Limitation      7    ARTICLE VI   
GRANTS IN GENERAL    Section 6.1.   Agreement      7    Section 6.2.   Time of
Granting of an Award      7    Section 6.3.   Term and Nontransferability of
Grants      8    Section 6.4.   Termination of Services      8    Section 6.5.  
Participation      8   

ARTICLE VII

RESTRICTED STOCK

  

  

Section 7.1.   General      8    Section 7.2.   Delivery      9    Section 7.3.
  Shareholder Rights      9    Section 7.4.   Price      9    Section 7.5.  
Section 83(b) Election      9   



--------------------------------------------------------------------------------

ARTICLE VIII

RESTRICTED STOCK UNITS

  

  

Section 8.1.   General      9    Section 8.2.   Rights      10   

ARTICLE IX

PERFORMANCE AWARDS

  

  

Section 9.1.   Grant      10    Section 9.2.   Terms and Conditions      10   
Section 9.3.   Payment of Performance Awards      10   

ARTICLE X

PROVISIONS APPLICABLE TO COVERED OFFICERS

  

  

Section 10.1.   Covered Officers      11    Section 10.2.   Performance Goals   
  11    Section 10.3.   Limitations      12    Section 10.4.   Terms and
Conditions      12    Section 10.5.   Compliance with Section 162(m)      13   

ARTICLE XI

MISCELLANEOUS

  

  

Section 11.1.   Effect of a Change in Control      13    Section 11.2   Rights
as a Shareholder      13    Section 11.3.   Modification, Extension and Renewal
of Grants      13    Section 11.4.   Term of Plan      14    Section 11.5.  
Amendment or Termination of the Plan      14    Section 11.6.   Tax Withholding
     14    Section 11.7.   Notices      14    Section 11.8.   Rights to
Employment or Other Service      14    Section 11.9.   Exculpation and
Indemnification      15    Section 11.10.   No Fund Created      15   
Section 11.11.   Additional Arrangements      15    Section 11.12.       TARP
Laws      15    Section 11.13.   Captions      15    Section 11.14.   Governing
Law      15    Section 11.15.   Execution      15   

 

ii



--------------------------------------------------------------------------------

AMENDED AND RESTATED

BANK OF THE OZARKS, INC. 2009 RESTRICTED STOCK AND INCENTIVE PLAN

ARTICLE I

ESTABLISHMENT AND PURPOSE

Section 1.1. Establishment. Bank of the Ozarks, Inc. (the “Company”) hereby
establishes the Bank of the Ozarks, Inc. 2009 Restricted Stock and Incentive
Plan (the “Plan”) effective April 21, 2009, subject to approval by the
shareholders of the Company on that date.

Section 1.2. Purpose. The Plan is intended to provide incentive to key employees
and officers of the Company to foster and promote the long-term financial
success of the Company and materially increase shareholder value. The Plan is
also intended to encourage proprietary interest in the Company, to encourage
such individuals to remain in the employ of the Company and to attract new
employees with outstanding qualifications. In furtherance thereof, the Plan
permits incentives to key employees and officers of the Company.

With respect to any awards granted under the Plan that are intended to comply
with the requirements of “performance-based compensation” under Section 162(m)
of the Code, the Plan shall be interpreted in a manner consistent with such
requirements.

ARTICLE II

DEFINITIONS

Section 2.1. Definitions. The following terms have the following meanings when
used herein, unless the context clearly indicates otherwise.

(a)      “Agreement” means a written agreement entered into between the Company
and the recipient of a Grant which sets forth the terms and conditions of the
Grant.

(b)      “Board” means the Board of Directors of the Company.

(c)      “Cause” means, unless otherwise provided in a Participant’s Agreement,
(i) engaging in (A) willful or gross misconduct or (B) willful or gross neglect,
(ii) repeatedly failing to adhere to the directions of superiors or the Board or
the written policies and practices of the Company or a Subsidiary, (iii) the
commission of a felony, a crime of moral turpitude or any crime involving the
Company or a Subsidiary, (iv) fraud, misappropriation, dishonesty or
embezzlement, (v) incompetence or a material breach of the Participant’s
employment agreement (if any) with the Company or a Subsidiary, (other than a
termination of employment by the Participant), or (vi) any unlawful act
detrimental to the Company or a Subsidiary, all as determined in the sole
discretion of the Committee.



--------------------------------------------------------------------------------

(d)      “Change in Control” means the earlier to occur of any of the following:
(i) if during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board cease for any reason to constitute
at least a majority thereof, unless the election or nomination for the election
by the Company’s shareholders of each new director was approved by a vote of at
least two-thirds of the directors then still in office who were directors at the
beginning of the period; (ii) any person or entity (other than any employee
benefit plan or plans of the Company or its subsidiaries or any trustee of or
fiduciary with respect to such plan or plans when acting in such capacity) or
any group acting in concert, shall acquire or control twenty-five percent
(25%) or more of the outstanding voting shares of the Company; provided however,
that with respect to any person or entity owning or controlling 10% or more of
the outstanding voting shares of the Company as of the effective date of the
Plan, either acting alone or in concert with one or more of its wholly-owned
subsidiaries, the amount of such voting shares so owned or controlled shall be
deducted for purposes of this determination; (iii) if, upon a merger,
combination, consolidation or reorganization of the Company, the voting
securities of the Company outstanding immediately prior thereto do not continue
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) at least fifty-one percent (51%) of the
combined voting power of voting securities of the Company or such surviving
entity outstanding immediately thereafter; (iv) all or substantially all of the
assets of the Company are sold or otherwise disposed of; or (v) the Committee or
the Board determines, in its sole discretion, that any other business
combination or other event (existing or anticipated) shall be deemed a change in
control.

(e)      “Code” means the Internal Revenue Code of 1986, as amended, and any
related rules, regulations and interpretations.

(f)      “Committee” means the Personnel and Compensation Committee of the Board
or such other committee designated by the Board to administer the Plan, composed
solely of not less than two non-employee directors, each of whom shall be a
“non-employee director” for purposes of Section 16 under the Securities Exchange
Act of 1934, as amended and Rule 16b-3 thereunder and an “outside director” for
purposes of Section 162(m) and the regulations promulgated under the Code.

(g)      “Common Stock” means the Company’s Common Stock, par value $0.01,
either currently existing or authorized hereafter and any other stock or
security resulting from adjustment thereof as described herein, or the Common
Stock of any successor to the Company which is designated for the purpose of the
Plan.

(h)      “Company” means Bank of the Ozarks, Inc. and any successor or assignee
corporation(s) into which the Company may be merged, changed or consolidated;
any corporation for whose securities the securities of the Company shall be
exchanged; and any assignee of or successor to substantially all of the assets
of the Company.

(i)      “Covered Officer” shall mean at any date (i) any individual who, with
respect to the previous taxable year of the Company, was a “covered employee” of
the Company within the meaning of Section 162(m); provided, however, that the
term “Covered Officer” shall not include any such individual who is designated
by the

 

2



--------------------------------------------------------------------------------

Committee, in its discretion, at the time of any Grant or at any subsequent
time, as reasonably expected not to be such a “covered employee” with respect to
the current taxable year of the Company and (ii) any individual who is
designated by the Committee, in its discretion, at the time of any Grant or at
any subsequent time, as reasonably expected to be such a “covered employee” with
respect to the current taxable year of the Company or with respect to the
taxable year of the Company in which any applicable Grant will be paid.

(j)      “Disability” means a Participant’s inability to engage in any
substantial gainful activity by reason of a medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than six
(6) months.

(k)      “Effective Date” means April 21, 2009; provided, however, no Common
Stock may be issued unless the Plan is approved by a vote of the holders of a
majority of the outstanding shares of Common Stock at a meeting of the
shareholders of the Company held on or within 12 months after the Effective
Date.

(l)      “Eligible Persons” means Employees and officers of the Company or a
Subsidiary. The Committee will determine the eligibility of Employees and
officers based on, among other factors, the position and responsibilities of
such individuals and the nature and value to the Company or a Subsidiary of such
individual’s accomplishments and potential contribution to the success of the
Company or a Subsidiary.

(m)      “Employee” means an individual, including an officer of the Company,
who is employed as a common-law employee of the Company or a Subsidiary. An
“Employee” shall not include any person classified by the Company or a
Subsidiary as an independent contractor even if the individual is subsequently
reclassified as a common-law employee by a court, administrative agency or other
adjudicatory body.

(n)      “Fair Market Value” for any given date means the reasonable value of
the Common Stock as determined by the Board, in its sole discretion. If the
Common Stock is listed on a securities exchange or traded over a national market
system, Fair Market Value means the average of the highest reported asked price
and the lowest reported bid price reported on that exchange or market on the
relevant date, or if there is no sale for the relevant date, then on the last
previous date on which a sale was reported.

(o)      “Grant” means an award of Restricted Stock, Restricted Stock Unit or
Performance Award, to an Eligible Person.

(p)      “Participant” means any Eligible Person to whom a Grant is made, or the
Successors of the Participant, as the context so requires.

(q)      “Performance Award” means a right granted to a Participant subject to
the terms and conditions established by the Committee pursuant to Article IX of
the Plan.

 

3



--------------------------------------------------------------------------------

(r)      “Plan” means the Company’s 2009 Restricted Stock Plan, as set forth
herein, and as the same may from time to time be amended.

(s)      “Restricted Stock” means Common Stock granted to a Participant subject
to the terms and conditions established by the Committee pursuant to Article VII
or Article IX of the Plan.

(t)      “Restricted Stock Unit” means a right granted to a Participant under
Article VIII or Article IX of the Plan.

(u)      “Restriction Period” means the period of time during which restrictions
established by the Committee shall apply to a Grant.

(v)      “Section 162(m)” shall mean Section 162(m) of the Code and the
regulations promulgated thereunder and any successor or provision thereto as in
effect from time to time.

(w)      “Subsidiary” means a subsidiary corporation, whether now or hereafter
existing, as defined in Code Section 424(f).

(x)      “Termination of Service” means the time when the employee-employer
relationship or directorship or other service relationship (sufficient to
constitute service as an Eligible Person) between the Participant and the
Company or a Subsidiary is terminated for any reason, with or without Cause,
including, but not limited to, any termination by resignation, discharge,
Disability, death or retirement; provided, however, Termination of Service shall
not include: (i) a termination where there is a simultaneous reemployment of the
Participant by the Company or a Subsidiary or other continuation of service
(sufficient to constitute service as an Eligible Person), or (ii) an employee
who is on military leave, sick leave or other bona fide leave of absence (to be
determined in the discretion of the Committee). The Committee, in its absolute
discretion, shall determine the effects of all matters and questions relating to
Termination of Service, including but not limited to the question of whether any
Termination of Service was for Cause and all questions of whether particular
leaves of absence constitute Terminations of Service.

ARTICLE III

ADMINISTRATION

Section 3.1. General. The Plan shall be administered by the Committee, subject
to Board approval in instances where the Board by resolution determines to
require such approval.

Section 3.2. Committee Meetings. The Committee shall meet from time to time as
determined by its chairman or by resolution adopted in writing by a majority of
the members of the Committee or by a majority of the members of the Committee
present at any meeting at which a quorum is present. A majority of the members
of the Committee shall constitute a quorum and the acts of a majority of the
members present at any meeting of the Committee at which a quorum is present, or
acts approved in writing by a majority of the entire Committee, shall be the
acts of the Committee for purposes of the Plan. To the extent applicable, no
member of the Committee may act as to matters under the Plan specifically
relating to such member.

 

4



--------------------------------------------------------------------------------

Section 3.3. Powers of the Committee. Subject to the terms and conditions of the
Plan and consistent with the Company’s intention for the Committee to exercise
the greatest permissible flexibility in awarding Grants, the Committee shall
have the power:

(a)      to determine from time to time the Eligible Persons who are to be
awarded Grants and the nature and amount of Grants, and to generally determine
the terms, provisions and conditions (which need not be identical) of Grants
awarded under the Plan, not inconsistent with the terms of the Plan;

(b)      to construe and interpret the Plan and Grants thereunder and to
establish, amend and revoke rules and regulations for administration of the
Plan. In this connection, the Committee may correct any defect, supply any
omission or reconcile any inconsistency in the Plan, in any Agreement or in any
related agreements in the manner and to the extent it shall deem necessary or
expedient to make the Plan fully effective;

(c)      to amend any outstanding Grant and to accelerate or extend the vesting
or exercisability of any Grant, all subject to Section 11.3, and to waive
conditions or restrictions on any Grants, all to the extent it shall deem
appropriate;

(d)      to cancel, with the consent of a Participant or as otherwise permitted
by the Plan, outstanding Grants;

(e)      to determine whether, and to what extent and under what circumstances,
Grants may be settled in cash, Common Stock, other property or a combination of
the foregoing;

(f)      to appoint agents as the Committee deems necessary or desirable to
administer the Plan;

(g)      to provide for the forms of Agreements to be utilized in connection
with the Plan, which need not be identical for each Participant;

(h)      to authorize, by written resolution, one or more officers of the
Company to make Grants to nonofficer Employees and to determine the terms and
conditions of such Grants, provided, however, (i) the Committee shall not
delegate such responsibility to any officer for Grants made to an Employee who
is considered an insider, (ii) the Committee’s resolution providing for such
authorization sets forth the total number of Grants such officer may award and
any other conditions on the officer’s authority to make Grants, and (iii) the
officer shall report to the Committee, as the Committee may request, information
regarding the nature and scope of the Grants made pursuant to the delegated
authority; and

(i)      generally to exercise such powers and to perform such acts as are
deemed necessary or expedient to carry out the terms of the Plan and to promote
the best interests of the Company with respect to the Plan.

 

5



--------------------------------------------------------------------------------

Section 3.4. Grants to Committee Members. Notwithstanding Section 3.3, any Grant
awarded under the Plan to an Eligible Person who is a member of the Committee
shall be made by a majority of the directors of the Company who are not on the
Committee.

Section 3.5. Committee Decisions and Determinations. Any determination made by
the Committee or Board pursuant to the provisions of the Plan or an Agreement
shall be made in its sole discretion in the best interest of the Company, not as
a fiduciary. All decisions made by the Committee or Board pursuant to the
provisions of the Plan or an Agreement shall be final and binding on all
persons, including the Company, a Subsidiary, Participants and Successors of the
Participants. Any determination by the Committee or Board shall not be subject
to de novo review if challenged in any court or legal forum.

ARTICLE IV

ELIGIBILITY AND PARTICIPATION

Section 4.1. Eligibility. Any Eligible Person may receive Grants under the Plan.

Section 4.2. Participation. Whether an Eligible Person receives a Grant under
the Plan will be determined by the Committee, in its sole discretion, as
provided in Section 3.3.

ARTICLE V

SHARES SUBJECT TO PLAN

Section 5.1. Available Shares. Shares hereunder may consist, in whole or in
part, of authorized and unissued shares or treasury shares, including shares
purchased by the Company for purposes of the Plan. The certificates for Common
Stock issued hereunder may include any legend which the Committee deems
appropriate to reflect any restrictions on transfer hereunder or under the
Agreement or as the Committee may otherwise deem appropriate. Subject to
adjustment pursuant to Section 5.3, the maximum number of shares of Common Stock
that may be issued under the Plan as a result of all Grants is One Million Six
Hundred Thousand (1,600,000) shares (adjusted to give effect to the 2-for-1
stock split payable on June 23, 2014).

Section 5.2. Previously Granted Shares. Subject to Sections 5.1 and 5.3, the
Committee has full authority to determine the number of shares of Common Stock
available for Grants. In its discretion, the Committee may include as available
for distribution all of the following:

(a)      Common Stock subject to a Grant that has been forfeited;

(b)      Common Stock under a Grant that otherwise terminates, fails to vest,
expires or lapses in whole or in part without issuance of Common Stock being
made to a Participant; and

(c)      Common Stock subject to any Grant that settles in cash or a form other
than Common Stock.

 

6



--------------------------------------------------------------------------------

Section 5.3. Adjustments. Without limiting the Committee’s discretion as
provided in ARTICLE XI hereof, if there shall occur any change in the capital
structure of the Company by reason of any extraordinary dividend or other
distribution (whether in the form of cash, Common Stock, other securities or
other property, and other than a normal cash dividend), recapitalization, stock
split, reverse stock split, reorganization, merger, consolidation, split-up,
spin-off, combination, repurchase or exchange of Common Stock or other
securities of the Company, issuance of warrants or other rights to purchase
Common Stock or other securities of the Company, or other corporate transaction
or event having an effect similar to the foregoing, which affects the Common
Stock, then the Committee shall, in an equitable and proportionate manner as
determined by the Committee (and, as applicable, in such manner as is consistent
with Sections 162(m), 422 and 409A of the Code and the regulations thereunder)
either: (i) adjust any or all of (1) the aggregate number of shares of Common
Stock or other securities of the Company (or number and kind of other securities
or property) with respect to which Grants may be awarded under the Plan; (2) the
number of shares of Common Stock or other securities of the Company (or number
and kind of other securities or property) subject to outstanding Grants under
the Plan, provided that the number of shares of Common Stock subject to any
Grant shall always be a whole number; (3) the grant or exercise price with
respect to any Grant under the Plan, and (4) the limits on the number of shares
of Common Stock or Grants that may be granted to Participants under the Plan in
any calendar year; (ii) provide for an equivalent award in respect of securities
of the surviving entity of any merger, consolidation or other transaction or
event having a similar effect; or (iii) make provision for a cash payment to the
holder of an outstanding Grant. Any such adjustments to outstanding Grants shall
be effected in a manner that precludes the material enlargement or dilution of
rights and benefits under such Grants.

Section 5.4. Code Section 409A Limitation. Any adjustment made pursuant to
Section 5.3 to any Grant that is considered “deferred compensation” within the
meaning of Section 409A of the Code shall be made in compliance with the
requirements of Code Section 409A. Any adjustments made pursuant to Section 5.3
to any Grant that is not considered “deferred compensation” shall be made in a
manner to ensure that after such adjustment, the Grant either continues not to
be subject to Code Section 409A or complies with the requirements of Code
Section 409A.

ARTICLE VI

GRANTS IN GENERAL

Section 6.1. Agreement. Each Agreement evidencing a Grant shall set forth the
terms and conditions as may be determined by the Committee consistent with the
Plan. The Agreement shall state the number of shares of Common Stock to which
the Grant pertains, if applicable. As applicable, each Agreement must state the
Exercise Price or other consideration to be paid for any Grant.

Section 6.2. Time of Granting of an Award. The award date of a Grant shall, for
all purposes, be the date on which the Committee makes the determination
awarding such Grant, or such other date as is determined by the Board. Notice of
the determination of a Grant shall be given to each Eligible Person to whom a
Grant is awarded within a reasonable period of time after the date of such
Grant.

 

7



--------------------------------------------------------------------------------

Section 6.3. Term and Nontransferability of Grants. No Grant is assignable or
transferable, except by will or the laws of descent and distribution of the
state wherein the Participant was domiciled at the time of his or her death;
provided, however, that the Committee may permit other transfers where the
Committee concludes that such transferability (i) does not result in accelerated
taxation, (ii) is in no event a transfer for value, and (iii) is otherwise
appropriate and desirable.

Section 6.4. Termination of Services. Unless otherwise provided in the
applicable Agreement or as determined by the Committee, Grants shall be governed
by the following provisions:

(a)      Termination of Service, Except by Death or Disability. In the event of
a Participant’s Termination of Service for any reason other than the
Participant’s death or Disability, the Participant’s Grant shall be forfeited
upon the Participant’s Termination of Service.

(b)      Death or Disability of Participant. Grants shall fully vest on a
Participant’s Termination of Service by reason of the Participant’s death or
Disability, subject to Section 11.12 and the limitations imposed under
applicable laws.

Section 6.5. Participation. There is no guarantee that any Eligible Person will
receive a Grant under the Plan or, having received a Grant, that the Participant
will receive a future Grant on similar terms or at all. There is no obligation
for uniformity of treatment of Eligible Persons with respect to who receives a
Grant or the terms and conditions of Participants’ Grants.

ARTICLE VII

RESTRICTED STOCK

Section 7.1. General. The Committee has authority to grant Restricted Stock
under the Plan at any time or from time to time. The Committee has the authority
to grant Restricted Stock under the Plan in connection with the achievement of
performance goals based on the criteria listed in ARTICLE X. Grants of
Restricted Stock shall be evidenced by an Agreement in such form as the
Committee shall from time to time approve, which agreements shall comply with
and be subject to the terms and conditions provided hereunder and any additional
terms and conditions established by the Committee that are consistent with the
terms of the Plan. The Committee shall determine the number of shares of
Restricted Stock to be awarded to any Eligible Person, the Restriction Period
within which such Grants may be subject to forfeiture in accordance with
applicable laws and any other terms and conditions of such Grants. If the
Committee so determines, the restrictions may lapse during such Restricted
Period in installments with respect to specified portions of the Restricted
Stock covered by the Grant. The Agreement may also, in the discretion of the
Committee, set forth performance or other conditions (including, but not limited
to, performance goals based on the criteria listed in ARTICLE X of the Plan)
that will subject the shares of Common Stock covered by the Grant to forfeiture
and transfer restrictions.

 

8



--------------------------------------------------------------------------------

Section 7.2. Delivery. The Company shall issue the shares of Restricted Stock to
each recipient who is awarded a Grant of Restricted Stock either in certificate
form or in book entry form, registered in the name of the recipient, with
legends or notations, as applicable, referring to the terms, conditions and
restrictions applicable to any such Grant and record the transfer on the
Company’s official shareholder records; provided that the Company may require
that any stock certificates evidencing Restricted Stock granted hereunder be
held in the custody of the Company until the restrictions thereon shall have
lapsed, and that as a condition of any Grant of Restricted Stock, the
Participant shall have delivered a stock power, endorsed in blank, relating to
the Common Stock covered by such Grant.

Section 7.3. Shareholder Rights. Unless the Committee specifies otherwise in the
Restricted Stock Agreement, the Participant will have, with respect to the
Restricted Stock, all of the rights of a shareholder of the Company holding the
Common Stock that is the subject of the Restricted Stock, including, if
applicable, the right to vote the shares and the right to receive any dividends,
subject to Section 6.3. If any dividends are paid in Common Stock, the Common
Stock will be subject to the same restrictions as applied to the Grant of
Restricted Stock with respect to which they were paid.

Section 7.4. Price. The Committee may require a Participant to pay a stipulated
purchase price for each share of Restricted Stock.

Section 7.5. Section 83(b) Election. The Committee or the Board may prohibit a
Participant from making an election under Section 83(b) of the Code. If the
Committee has not prohibited such election, and if the Participant elects to
include in such Participant’s gross income in the year of transfer the amounts
specified in Section 83(b) of the Code, the Participant shall notify the Company
of such election within 10 days of filing notice of the election with the
Internal Revenue Service, and will provide the required withholding pursuant to
Section 11.6, in addition to any filing and notification required pursuant to
regulations issued under the authority of Section 83(b) of the Code.

ARTICLE VIII

RESTRICTED STOCK UNITS

Section 8.1. General. The Committee has authority to grant Restricted Stock
Units under the Plan at any time or from time to time. The Committee has the
authority to grant Restricted Stock Units under the Plan in connection with the
achievement of certain performance goals based on the criteria listed in ARTICLE
X. A Restricted Stock Unit is a bookkeeping entry of a grant of Common Stock
that will be settled by delivery of Common Stock, the payment of cash based upon
the Fair Market Value of a specified number of shares of Common Stock or a
combination thereof. Grants of Restricted Stock Units shall be evidenced by an
Agreement in such form as the Committee shall from time to time approve, which
agreements shall comply with and be subject to the terms and conditions provided
hereunder and any additional terms and conditions established by the Committee
that are consistent with the terms of the Plan. The Committee shall determine
the number of Restricted Stock Units to be awarded to any Participant, the
Restriction Period within which such Grants may be subject to forfeiture and any
other terms and conditions of the Grants. If the Committee so determines, the
restrictions may

 

9



--------------------------------------------------------------------------------

lapse during such Restricted Period in installments with respect to specified
portions of the Restricted Stock Units covered by the Grant. The Agreement may
also, in the discretion of the Committee, set forth performance or other
conditions (including, but not limited to, performance goals based on the
criteria listed in ARTICLE X of the Plan) that will subject the shares of Common
Stock covered by the Grant to forfeiture and transfer restrictions.

Section 8.2. Rights. The Committee is entitled to specify in a Restricted Stock
Unit Agreement the extent to which and on what terms and conditions the
applicable Participant shall be entitled to receive payments corresponding to
the dividends payable on the Common Stock, if any.

ARTICLE IX

PERFORMANCE AWARDS

Section 9.1. Grant. The Committee shall have sole and complete authority to
determine the Participants who shall receive a Performance Award, which shall
consist of a right that is (i) denominated in cash or Common Stock (including
but not limited to Restricted Stock and Restricted Stock Units), (ii) valued, as
determined by the Committee, in accordance with the achievement of such
performance goals during such performance periods as the Committee shall
establish, and (iii) payable at such time and in such form as the Committee
shall determine.

Section 9.2. Terms and Conditions. Subject to the terms of the Plan and any
applicable Agreement, the Committee shall determine the performance goals to be
achieved during any performance period, the length of any performance period,
the amount of any Performance Award and the amount and kind of any payment or
transfer to be made pursuant to any Performance Award, and may amend specific
provisions of the Performance Award; provided, however, that such amendment may
not adversely affect existing Performance Awards made within a performance
period commencing prior to implementation of the amendment.

Section 9.3. Payment of Performance Awards. Performance Awards may be paid in a
lump sum or in installments following the close of the performance period or, in
accordance with the procedures established by the Committee, on a deferred
basis. Termination of Service prior to the end of any performance period, other
than for reasons of death or Disability, will result in the forfeiture of the
Performance Award, and no payments will be made. Notwithstanding the foregoing,
the Committee may in its discretion, waive any performance goals and/or other
terms and conditions relating to a Performance Award. A Participant’s rights to
any Performance Award may not be sold, assigned, transferred, pledged,
hypothecated or otherwise encumbered or disposed of in any manner, except by
will or the laws of descent and distribution, and/or except as the Committee may
determine at or after grant.

 

10



--------------------------------------------------------------------------------

ARTICLE X

PROVISIONS APPLICABLE TO COVERED OFFICERS

AND PERFORMANCE AWARDS

Section 10.1. Covered Officers. Notwithstanding anything in the Plan to the
contrary, unless the Committee determines that a Performance Award to be granted
to a Covered Officer should not qualify as “performance-based compensation” for
purposes of Section 162(m), Performance Awards granted to Covered Officers shall
be subject to the terms and provisions of this ARTICLE X.

Section 10.2. Performance Goals. The Committee may grant Performance Awards to
Covered Officers based solely upon the attainment of performance targets related
to one or more performance goals selected by the Committee from among the goals
specified below. For the purposes of this ARTICLE X, performance goals shall be
limited to one or more of the following Company, Subsidiary, or division
financial performance measures:

(a)      earnings or book value per share;

(b)      net income;

(c)      return on equity, assets, capital, capital employed or investment;

(d)      earnings before taxes, depreciation and/or amortization;

(e)      operating income or profit;

(f)      operating efficiencies;

(g)      asset quality ratios such as the ratio of criticized/classified assets
to capital, the ratio of classified assets to capital and the allowance for loan
and lease losses, the ratio of nonperforming loans and leases and/or past due
loans and leases greater than 90 days and non-accrual loans and leases to total
loans and leases, the ratio of nonaccrual loans and leases to total loans and
leases or the ratio of net charge-offs to average loans and leases or other
similar asset quality measures;

(h)      allowance for loan and lease losses;

(i)       net interest income, net interest spread, net interest margin, after
tax operating income and after tax operating income before preferred stock
dividends;

(j)      cash flow(s);

(k)     total revenues or revenues per employee;

(l)      stock price or total shareholder return;

(m)    growth in deposits;

 

11



--------------------------------------------------------------------------------

(n)      dividends;

(o)      strategic business objectives, consisting of one or more objectives
based on meeting specified cost targets, soundness targets, business expansion
goals and goals relating to acquisitions or divestitures; or

(p)      any combination thereof.

Each goal may be expressed on an absolute and/or relative basis, may be based on
or otherwise employ comparisons based on internal targets, the past performance
of the Company or any Subsidiary or division of the Company and/or the past or
current performance of other companies, and in the case of earnings-based
measures, may use or employ comparisons relating to capital, shareholders’
equity and/or shares outstanding, or to assets or net assets. The Committee may,
at its discretion, waive all or any part of the restrictions applicable to any
or all outstanding Performance Awards. The Committee may appropriately adjust
any evaluation of performance under criteria set forth in this Section 10.2 to
exclude any of the following events that occurs during a performance period:
(i) asset impairments or write-downs, (ii) litigation or claim judgments or
settlements, (iii) the effect of changes in tax law, accounting principles or
other such laws or provisions affecting reported results, (iv) accruals for
reorganization and restructuring programs, (v) any extraordinary non-recurring
items as described in Accounting Standards Codification Topic 225-20 and/or in
management’s discussion and analysis of financial condition and results of
operations appearing in the Company’s annual report to shareholders for the
applicable year, (vi) the effect of adverse federal, governmental or regulatory
action, or delays in federal, governmental or regulatory action or (vii) any
other event either not directly related to the operations of the Company or not
within the reasonable control of the Company’s management; provided that the
Committee commits to make any such adjustments within the period set forth in
Section 10.4.

Section 10.3. Limitations. With respect to any Covered Officer: (a) the maximum
number of shares in respect of which all stock-based Performance Awards may be
granted in any fiscal year under ARTICLE IX of the Plan is 100,000 (adjusted to
give effect to the 2-for-1 stock split payable on June 23, 2014) and (b) the
maximum amount of all cash-settled Performance Awards that may be granted in any
fiscal year under ARTICLE IX of the Plan is $2,000,000.

Section 10.4. Terms and Conditions. To the extent necessary to comply with
Section 162(m), with respect to grants of Performance Awards, no later than 90
days following the commencement of each performance period (or such other time
as may be required or permitted by Section 162(m) of the Code), the Committee
shall, in writing, (1) select the performance goal or goals applicable to the
performance period, (2) establish the various targets and amounts which may be
earned for such performance period, and (3) specify the relationship between
performance goals and targets and the amounts to be earned by each Covered
Officer for such performance period. Following the completion of each
performance period, the Committee shall certify in writing whether the
applicable performance targets have been achieved and the amounts, if any,
payable to Covered Officers for such performance period. In determining the
amount earned by a Covered Officer for a given performance period, subject to
any applicable Agreement, the Committee shall have the right to reduce (but not
increase) the amount payable at a given level of performance to take into
account additional factors that the Committee may deem relevant to the
assessment of individual or corporate performance for the performance period.

 

12



--------------------------------------------------------------------------------

Section 10.5. Compliance with Section 162(m). Unless otherwise expressly stated
in the relevant Agreement, each Performance Award granted to a Covered Officer
under the Plan is intended to be performance-based compensation within the
meaning of Section 162(m). Accordingly, unless otherwise determined by the
Committee, if any provision of the Plan or any Agreement relating to such a
Grant does not comply or is inconsistent with Section 162(m), such provision
shall be construed or deemed amended to the extent necessary to conform to such
requirements, and no provision shall be deemed to confer upon the Committee
discretion to increase the amount of compensation otherwise payable to a Covered
Officer in connection with any such Grant upon the attainment of the performance
criteria established by the Committee.

ARTICLE XI

MISCELLANEOUS

Section 11.1. Effect of a Change in Control. Notwithstanding any other provision
of this Plan to the contrary but within the restrictions of Section 11.12, all
unvested, unexercisable or restricted Grants shall automatically vest, become
exercisable and become unrestricted without further action by the Board or
Committee upon a Change in Control, unless provisions are made in connection
with the transaction resulting in the Change in Control for the assumption of
Grants theretofore awarded, or the substitution for such Grants of new grants,
by the successor entity or parent thereof, with appropriate adjustment as to the
number and kind of shares and the per share exercise prices, as provided in
Section 5.3.

Section 11.2. Rights as a Shareholder. Other than certain voting and dividend
rights permitted by the Plan or an Agreement, no person shall have any rights of
a shareholder as to Common Stock subject to a Grant until, after proper transfer
of the Common Stock subject to a Grant or other required action, such shares
have been recorded on the Company’s official shareholder records as having been
issued and transferred. No adjustment shall be made for cash dividends or other
rights for which the record date is prior to the date such shares are recorded
as issued and transferred in the Company’s official shareholder records.

Section 11.3. Modification, Extension and Renewal of Grants.

(a)      Ability. Within the limitations of the Plan and applicable laws, the
Committee may modify, extend or renew outstanding Grants, accept the
cancellation of outstanding Grants (to the extent not previously exercised) to
make new Grants in substitution therefor, accelerate vesting, and waive any
restrictions, forfeiture provisions or other terms and conditions on Grants. The
foregoing notwithstanding, no such action shall apply to a Grant without the
consent of the Participant if it would alter or impair any rights or obligations
under any Grant previously made.

(b)      Code Section 409A Limitation. Any action taken under subsection (a)
hereunder to any Grant that is considered “deferred compensation” within the
meaning of Section 409A of the Code shall be made in compliance with the
requirements of Code

 

13



--------------------------------------------------------------------------------

Section 409A. Any action taken under subsection (a) hereunder to any Grant that
is not considered “deferred compensation” within the meaning of Code
Section 409A shall be made in a manner to ensure that after such action, the
Grant either continues not to be subject to Code Section 409A or complies with
the requirements of Code Section 409A.

Section 11.4. Term of Plan. Grants may be made pursuant to the Plan until the
expiration of ten (10) years from the Effective Date of the Plan, unless the
Company sooner terminates the Plan under Section 11.5.

Section 11.5. Amendment or Termination of the Plan. The Board may from time to
time, with respect to any Common Stock at the time not subject to Grants,
suspend or discontinue the Plan or revise or amend it in any respect whatsoever.
The Board may amend the Plan as it shall deem advisable, except that no
amendment may adversely affect a Participant with respect to Grants previously
made without the written consent of the Participant holding such Grant and
unless such amendments are in connection with compliance with applicable laws
(including but not limited to Code Section 409A), stock exchange rules or
accounting rules; provided that the Board may not make any amendment in the Plan
that would, if such amendment were not approved by the holders of the Common
Stock, cause the Plan to fail to comply with any requirement or applicable law
or regulation, unless and until the approval of the holders of such Common Stock
is obtained.

Section 11.6. Tax Withholding. Each recipient of a Grant shall, no later than
the date as of which the value of any Grant first becomes includable in the
gross income of the recipient for federal income tax purposes, pay to the
Company, or make arrangements satisfactory to the Company regarding payment of
any federal, state or local taxes of any kind that are required by law to be
withheld with respect to such income. A Participant may elect to have such tax
withholding satisfied, in whole or in part, by (i) authorizing the Company to
withhold a number of shares of vested restricted Common Stock, if any, owned by
the Participant equal to the Fair Market Value as of the date withholding is
effected that would satisfy the withholding amount due, (ii) transferring to the
Company cash or other shares of Common Stock owned by the Participant with a
Fair Market Value equal to the amount of the required withholding tax, or
(iii) in the case of a Participant who is an Employee of the Company or a
Subsidiary at the time such withholding is effected, by withholding from the
Participant’s cash compensation. Notwithstanding anything contained in the Plan
to the contrary, the Participant’s satisfaction of any tax-withholding
requirements imposed by the Committee shall be a condition precedent to the
Company’s obligation as may otherwise be provided hereunder to provide shares of
Common Stock to the Participant.

Section 11.7. Notices. All notices under the Plan shall be in writing and if to
the Company, shall be delivered personally to the Secretary of the Company or
mailed to its principal office, addressed to the attention of the Secretary, and
if to a Participant or recipient of a Grant, shall be delivered personally or
mailed to the Participant or recipient of a Grant at the address appearing in
the records of the Company or a Subsidiary. Such addresses may be changed at any
time by written notice to the other party given in accordance with this Section.

Section 11.8. Rights to Employment or Other Service. Nothing in the Plan or in
any Grant made under the Plan shall confer on any individual any right to
continue in the employ or other service of the Company or a Subsidiary or
interfere in any way with the right of the Company or a Subsidiary to terminate
the individual’s employment or other service at any time.

 

14



--------------------------------------------------------------------------------

Section 11.9. Exculpation and Indemnification. To the maximum extent permitted
by law, the Company or a Subsidiary shall indemnify and hold harmless the
members of the Board and the members of the Committee from and against any and
all liabilities, costs and expenses incurred by such persons as a result of any
act or omission to act in connection with the performance of such person’s
duties, responsibilities and obligations under the Plan, other than such
liabilities, costs and expenses as may result from the gross negligence, bad
faith, willful misconduct or criminal acts of such persons.

Section 11.10. No Fund Created. Any and all payments hereunder to recipients of
Grants hereunder shall be made from the general funds of the Company and no
special or separate fund shall be established or other segregation of assets
made to assure such payments; provided that bookkeeping reserves may be
established in connection with the satisfaction of payment obligations
hereunder. The obligations of the Company under the Plan are unsecured and
constitute a mere promise by the Company to make benefit payments in the future,
and to the extent that any person acquires a right to receive payments under the
Plan from the Company, such right shall be no greater than the right of a
general unsecured creditor of the Company.

Section 11.11. Additional Arrangements. Nothing contained herein precludes the
Company from adopting other or additional compensation or benefit arrangements.

Section 11.12. TARP Laws. Notwithstanding any other provision of the Plan, the
Committee may not make any Grant that is prohibited by or inconsistent with the
Emergency Economic Stabilization Act’s Troubled Assets Relief Program, Capital
Purchase Program or the American Recovery and Reinvestment Act of 2009 or the
rules, regulations or other guidance issued under such laws, as such may be
amended from time to time (collectively, the “TARP laws”). Further,
notwithstanding any other provision of the Plan, a Grant will not be amended,
automatically vested or otherwise adjusted in any manner prohibited by the TARP
laws.

Section 11.13. Captions. The use of captions in the Plan is for convenience. The
captions are not intended to provide substantive rights and shall not be used in
construing the terms of the Plan.

Section 11.14. Governing Law. Except as governed by federal law, the laws of the
state of Arkansas shall govern the plan, without reference to principles of
conflict of laws.

Section 11.15. Execution. The Company has caused the Plan to be executed in the
name and on behalf of the Company by an officer of the Company thereunto duly
authorized.

 

BANK OF THE OZARKS, INC. By:  

/s/ George Gleason

  George Gleason, Chairman of the Board of           Directors and CEO

 

15